                  IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


DANIELLE EARVIN #L3421                                  PLAINTIFF


VS.                         CIVIL ACTION NO.: 3:17CV195-DCB-LRA


PATRICIA TAYLOR                                         DEFENDANT


  ORDER ADOPTING REPORT AND RECOMMENDATIONS OF MAGISTRATE JUDGE
                          LINDA ANDERSON
      Before the Court is Defendant Patricia Taylor’s Motion for

Summary Judgment (Doc. 34) and United States Magistrate Judge

Linda R. Anderson’s Report and Recommendation (Doc. 45). No

objections have been filed to the Report and Recommendation of

the Magistrate Judge. Having reviewed Plaintiff’s complaint and

Defendant Taylor’s Motion for Summary Judgment, the Court agrees

that the case should be dismissed with prejudice for failure to

exhaust state court remedies and for failing to establish a

constitutional claim.

      Plaintiff Earvin was housed in the custody of the

Mississippi Department of Corrections in the East Mississippi

Correctional Facility [EMCF] when he filed suit. Defendant

Taylor worked in the kitchen at EMCF as an employee of Trinity

Food Services, Inc. Earvin sues under 42 U.S.C. §1983, claiming

                                   1
that Taylor fired Earvin from the kitchen in retaliation for

filing a grievance against Taylor with the Administrative Remedy

Program [ARP]. As relief, Earvin asks the Court to remove Taylor

from Trinity Food Services and to grant him $15,000 in monetary

damages for pain, suffering, and slander. He also asks for his

job back.

     Magistrate Judge Anderson recommends that Taylor’s Motion

for Summary Judgment should be entered, noting that “Defendant

has provided substantial evidence indicating Earvin did not

completely exhaust his administrative remedies before filing

this suit. He [Earvin] failed to rebut that evidence, and

summary judgment should be entered.” Precedent establishes that

the plaintiff must fully exhaust his administrative remedies,

even if the State fails to respond at any point in the process.

See Wilson v. Epps, 776 F.3d 296 (5th Cir. 2015)(holding that a

prison’s failure to respond at preliminary steps in its

grievance process does not relieve a prisoner of the duty to

complete the remaining steps). The Supreme Court has confirmed

that “unexhausted claims cannot be brought in court.” Jones v.

Bock, 549 U.S. 199, 211 (2007). Here, Earvin did not enter the

Second Step Appeal of the ARP, failing to complete the grievance

process as established by the ARP. Therefore, Earvin failed to

exhaust his administrative remedies and cannot bring his claim

to federal court.
                                2
     Magistrate Judge Anderson recommends, in the alternative,

that Taylor’s Motion for Summary Judgment be entered as the

Plaintiff failed to assert a constitutional claim. The Plaintiff

did not demonstrate causation linking his firing to the

grievance he filed against the Defendant. Therefore, the

Plaintiff cannot show that, but for the retaliatory motive, he

would not have lost his job. Plaintiff lost his job because of

the Records Violation Report [RVR] filed by the Defendant, which

could not have been filed in retaliation of the grievance as it

occurred prior to the Plaintiff filing a grievance.

     Accordingly, the Court finds that the case should be

dismissed with prejudice for failure to exhaust state court

remedies and for failing to establish a constitutional claim.

     IT IS HEREBY ORDERED that the Magistrate Judge Linda R.

Anderson’s Report and Recommendation (Doc. 45) is ADOPTED as the

findings and conclusions of this Court;

     IT IS FURTHER ORDERED that a Final Judgment dismissing the

case with prejudice will be entered on even date herewith;

     SO ORDERED this the 16th day of August, 2019.




                                     __/s/ David Bramlette_______

                                     United States District Judge

                                3
